Per Curiam.
While we think the conduct of the counsel for the plaintiff in calling the defendant to the stand and thereby making him a witness against himself, was prejudicial, we think that in view of all the evidence in the case, it is not sufficient to require a reversal. All concur, except Taylor, J., who dissents and votes for reversal and granting a new trial, on the grounds: 1. That the transaction involving the calling of the defendant to the witness stand by the assistant corporation counsel was seriously prejudicial to the defendant. 2. That the evidence is clearly insufficient to sustain the verdict beyond a reasonable doubt. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ. Judgment affirmed.